Title: To Thomas Jefferson from James Sullivan, 3 June 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Boston 3d June 1808
                  
                  The Federal party in this State, have obtained the government: their principal object, at present, appears to be the political, and even the personal destruction of John Quincy Adams—they have, yesterday come to the choice of a senator, in congress, to succeed him next year. James Lloyd had 246 votes Adams 213. It is of great consequence to the interest of Mr Adams, and to that of your administration to rescue him from their triumphs; I know not how this can be done, otherwise, than by finding him a foreign appointment of respectability
                  I am with great respect 
                  
                  
                     James Sullivan 
                     
                  
               